Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 12 at line 1 “claim 11” has been changed to –claim 6—since claim 11 has been canceled by applicant with the subject matter placed in claim 6.

Allowable Subject Matter
Claims 1-9, 12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-5 and 21 is not disclosed or taught by the prior art with a computing device; programming installed in the computing device and operable to control the fluid jet machine, rotation of the rotatable arm, and the cleaning operation; wherein the programming is configured to follow a pattern of the openings defined in the face plate and utilizes the pattern to move the lance progressively from one opening to another during the performance of the cleaning operation along with the remaining limitations of the claims.
The method as claimed in claims 6-9, 12, and 14-20 is not disclosed or taught by the prior art including the steps of controlling movement of the lance relative to the openings defined in the face plate of the heat exchanger and in accordance with the 
Gzym et al (9,939,215), Gardner et al (8,524,011) and Brumfield (9,328,979) are closest prior art with linear cleaning motion, programmed control, and rotating cleaning motion, but there is no motivation to combine the separate elements into the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855